Citation Nr: 0103048	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD) for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Esq.


ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to August 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in July 1999.  That decision denied the 
appellant's claim of entitlement to an initial rating greater 
than 50 percent for PTSD for purposes of accrued benefits.  
The denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran died on November [redacted] 1998, at the age of 73, 
due to chronic obstructive pulmonary disease (COPD), coronary 
artery disease, alcoholism secondary to PTSD, diabetes, and 
renal insufficiency. 

3.  At the time of the veteran's death service connection was 
in effect for PTSD at a rate of 50 percent.

4.  At the time of the veteran's death, the veteran had an 
active appeal of the 50 percent rating for PTSD.

5.  It is at least as likely as not that service-connected 
PTSD prevented the veteran from securing or following a 
substantially gainful occupation consistent with his 
occupational experience prior to his death.


CONCLUSION OF LAW

The criteria for a schedular rating of 100 percent for PTSD 
for the purposes of accrued benefits are met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.1000, 4.132, DC 9411 (1996) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
appellant's claim for an increased rating for PTSD has been 
adequately developed for appellate purposes by the RO and 
that a decision may be rendered without the case being 
remanded. 

Law and Regulation

The controlling statutory and regulatory law provides that 
upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
claims file at the time of death, and due and unpaid for a 
period of two years prior to the veteran's death, may be paid 
to the veteran's spouse. See 38 U.S.C.A. § 5121(a)(2)(A) 
(West 1991); 38 C.F.R. § 3.1000(a)(1)(i) (2000).  The 
application for such accrued benefits must be made within one 
year of the date of the veteran's death. See 38 U.S.C.A. § 
5121(c) (West 1991); 38 C.F.R. § 3.1000(c) (2000).

Review of the veteran's claims folder reveals that the 
veteran filed a claim of entitlement to service connection 
for PTSD on September 12, 1996.  The claim of service 
connection was granted in September 1997 and an initial 
rating of 10 percent assigned. The veteran appealed the 
initial rating assigned.  In November 1998, shortly before 
the veteran's demise, the RO granted an increase to 50 
percent.  The Court has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The appellant filed her claim for accrued 
benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 
within the requisite one year. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Evidence

Review of the veteran's claims folder reveals multiple 
physical disorders afflicted the veteran in his later years.  
In addition to the diagnosis of PTSD, the veteran received 
diagnoses of diabetes mellitus, hypertension, renal 
insufficiency, coronary artery disease, hyperkalemia, a 
disarticulated left hip resulting from a failed total hip 
replacement, depression, dementia, laryngeal edema, right 
parotid tumor, microcytic anemia, peripheral edema, bilateral 
maxillary sinusitis, ecchymoses, umbilical hernia, and 
cirrhosis. Due the veteran's medical and physical limitations 
he was essentially confined to a wheelchair.  Review of the 
veteran's claims folder reveals the veteran was a chronic 
alcoholic for many years.

The Board notes the medical evidence of the veteran's many 
physical problems is extensive and has been carefully 
reviewed.  This opinion focuses upon the records of treatment 
pertaining to the two year period prior to the veteran's 
demise.  The Board notes that it was during this period that 
he finally received a confirmed diagnosis of PTSD. 

A social work assessment of social and emotional factor dated 
in February 1995 reveals the veteran difficulties with anger 
management.   The social worker noted the veteran appeared to 
have multiple unresolved issues of grief, battle experiences, 
and various other losses and frustrations.

The veteran was admitted to VA hospitalization in July 1996 
for evaluation, detoxification, and his medical problems.  At 
the time the diagnoses were acute chronic ethanol abuse; 
insulin dependent diabetes mellitus, poorly controlled; 
generalized weakness and falls; abrasion to the lower 
extremities, depression; history of peptic ulcer disease; and 
disarticulated left hip.  Treatment records indicate he 
reported feeling nervous all over.

In a July 1996 psychiatry report the veteran's family was 
noted to have become weary of the veteran's tirades and his 
angry outbursts when he was drinking.  The veteran complained 
of a depressed mood.  Three weeks earlier, the veteran was 
noted to have become very angry and made a small cut on his 
wrist.  The veteran denied it was a suicide attempt but 
stated he was so angry he did not know what else to do.  The 
veteran admitted to drinking a fifth of alcohol per day and 
knew that it was contributing to his depression and was 
worsening his physical condition.  The veteran was described 
as alert, cooperative, with good eye contact and was able to 
smile and joke at times during the interview.  The veteran's 
affect was full and appropriate to topic.  His mood was 
depressed.  He denied any suicidal or homicidal ideation.  
His speech was normal in rate and volume.  His thought were 
linear, future oriented, non-delusional, and non-psychotic.

Later July 1996 the veteran was seen by a psychiatrist after 
leaving the inpatient detoxification.  The veteran was 
described as not psychotic and had no suicidal or homicidal 
ideation.  He was future oriented and non-delusional.  The 
impression was alcohol dependence.

A July 1996 social work report indicates that the veteran had 
become increasingly depressed and angry for the previous two 
years.  He had tried to cut his wrist with a knife several 
weeks earlier.

In November 1996 the veteran was examined by VA for 
compensation purposes.  The veteran reported weekly recurrent 
intrusive, distressing recollections of the explosions he 
experienced.  He had nightmares once per week.  Most nights 
the veteran reported hearing yelling and screaming as he fell 
asleep, as if he were back at the site an explosion in New 
Caledonia.  The veteran reported that at times he became 
quite irritable particularly when loud noises happened around 
him.  The examiner concluded the veteran had PTSD, chronic, 
with delayed onset.  The examiner opined that as the veteran 
aged he was experiencing increasing symptoms of PTSD as his 
cognitive abilities and thus his defenses were breaking down.  
The examiner assigned a GAF of 60, noting that the veteran 
was able to maintain a relationship with his wife, but he was 
increasingly isolated since his retirement.  

Social work notes reveal in March 1997 that the veteran 
described World War II incidents as if they just happened.  
He stated that he was not in that much combat, but described 
shelling, seeing his friends blown up, body parts, etc.  He 
also had other violent events happen in front of him.  In 
September 1997 the social worker noted that the veteran's 
short term memory was extremely poor.  Minutes after seeing 
doctors he would be unable to remember seeing them.  His 
anger had increased.  The process of working on the veteran's 
claims appeared to help the veteran and his wife's 
communication and calmed the veteran's anger.

The veteran next underwent a VA compensation and pension 
examination March 1998.  The examiner appears to have 
confused the story of another veteran from documentation 
submitted by the veteran to support his PTSD stressor with 
the veteran's own story.  However, review of the objective 
and subjective findings made by the examiner indicate greater 
accuracy.  The veteran and his wife reported that the 
veteran's personality had changed after the war, becoming 
irritable.  The veteran was noted to be anxious, 
apprehensive, and really jumpy around loud noises.  He also 
had recurrent nightmares, once or twice per week.  When 
recalling a stressful event, the veteran went to pieces and 
cried easily.  His memory for recent events had been 
diminishing; however, it was relatively intact for older 
events.  The veteran reported having intrusive recollections 
of the events of the war.  He had periodic depressed feelings 
and moodiness, but denied any suicidal ideation, and had 
never been homicidal.

The examiner described the veteran as highly anxious and 
apprehensive with some wringing of both hands when recalling 
the traumatic war experiences.  He was in fair contact, but 
was only oriented to person and place - not to date and time.  
His memory for recent events was markedly impaired, but his 
memory for earlier event was relatively intact.  He could 
describe vividly events during the war, he remained well 
focused particularly on the events of an explosion in 1943.  

The diagnosis was PTSD, chronic, delayed type, secondary to 
traumatic event (an explosion) during his service time in New 
Caledonia, South Pacific.  The veteran was said to have a 
severe degree of psychosocial stressors.  The global 
assessment of functioning was noted to be 30 at that time, 
and 40 over the previous year.

A VA social worker's assessment of the veteran, undated but 
apparently in conjunction with the 1998 VA examination, noted 
that it was difficult to get an accurate picture of the 
veteran's current PTSD symptoms because of his condition.  He 
had many very serious physical health kinds of problems.  The 
veteran's experience of the explosion in New Caledonia was 
said to be an obvious focal and emotional point for the 
veteran.  He was very easily emotional and labile surround 
talking about it, crying easily.  The veteran continued to 
have a lot of dreams about his World War II experiences and 
had never slept well since the war.  His wife indicated that 
the veteran currently had no friends, being basically a loner 
and not very sociable.  The veteran also avoided large 
crowds.  

While the veteran owned a small jewelry store after the war 
until retirement, he had never felt threatened because it was 
small and they only occasionally had an employee.  The 
veteran wife indicated that the veteran had historically 
always gotten upset over little things.  He was a very 
sensitive individual to things happening around him in terms 
of being excitable and would get angry.  The social worker 
noted the veteran's increasing cognitive loss, but noted the 
veteran seemed to have more and more symptoms that present 
themselves in terms of PTSD difficulties.  The social worker 
noted that the veteran had utilized alcohol in all 
probability to deal with the inner feelings that he had had 
in the past 

Analysis

As noted above, the veteran's PTSD is evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to November 7, 1996, the Board may apply 
only the previous version of the rating criteria.  As of 
November 7, 1996, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran. 

The Board notes that the RO has applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. A 70 percent rating is 
in order when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2000).

In this case, the Board finds that the rating criteria in 
effect prior to November 7, 1996 are more favorable to the 
veteran in that application of those criteria supports 
entitlement to a 100 percent disability.  The evidence shows 
that the veteran has been unemployable since the early 
1990's.  The medical evidence shows this is the result of 
several factors including the veteran's severe physical 
problems, the veteran's alcohol abuse and his PTSD.  Over the 
years, the evidence shows the veteran has been less and less 
able to compensate for his symptoms of PTSD, thus any 
unemployability rooted in the veteran's PTSD has become worse 
as he grew older.  In addition, several reports note the 
veteran's alcohol abuse was connected to the veteran's 
service-connected PTSD.  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'" 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  The Board notes the VA examiner in 1998 
assigned a GAF score of 30, indicating an inability to 
function in almost all areas according to DSM-IV.  

Demonstrable inability to obtain or retain employment is a 
satisfactory basis for a 100 percent rating under the 
previous version of the rating criteria. Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).   In arriving at its decision, the 
Board recognizes that the veteran's nonservice-connected 
disabilities, including dementia, in and of themselves 
significantly impacted on his ability to pursue employment. 
Nevertheless, based on the the report of the March 1998 VA 
examination, the Board finds it at least as likely as not 
that the veteran's service-connected PTSD alone also would 
have prevented him from securing or following a substantially 
gainful occupation consistent with his occupational 
experience prior to his death. Resolving doubt in the 
appellant's favor, the Board finds that the evidence of 
record supports an award of a 100 percent disability rating 
for PTSD for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2000); 38 C.F.R. § 
4.132, Code 9411 (1996).


ORDER

Entitlement to increased evaluation to 100 percent for PTSD 
for accrued benefits purposes is granted, subject to the 
regulations governing the payment of monetary awards.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

